DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Material Species Group II and Signal Generator Species Group XI in the reply filed on 11/19/2021 is acknowledged. However, new claims 25 - 29 appear to introduce new species not addressed in the previous restriction requirement.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Signal Generator Sensor
Group I, claim 25, directed to a liquid sensor
Group II, claim 26, directed to a light inflow sensor
Group III, claim 27, directed to  a material presence sensor
Group IV, claim 28 directed to a pressure sensor
Group V, claim 29, directed to a change in humidity sensor 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1. Claim 23 is also generic to the instant species in question.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species as set forth above lack unity of invention because even though the inventions of these groups require the technical feature of an ostomy appliance for attachment around a stoma of a user, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Edvardsen et al. (US 2012/0143155 A1), hereinafter Edvardsen. Edvardsen discloses an ostomy appliance for attachment around a stoma the user (Figs. 1 and 2; Abstract and Paragraph 15) the appliance comprising: a carrier sheet having a proximal service and a distal surface (element 2; Paragraph 15) and a through-st adhesive material disposed on the proximal surface of the carrier sheet and configured to adhere the appliance to a peristomal skin surface of the user (element 2; Paragraphs 15 and 44); a second material disposed at least on a portion of the distal surface of the carrier sheet (element 7), the second material configured to dissipate in response to exposure to stomal fluids; and a signal generator in communication with the second material and adapted to provide an indicator signal when dissipation of the second material reaches a predefined threshold value (Paragraph 34 describes how the color reaction element 7 is comprised of a non-transparent layer i.e. second material that covers a dye, i.e. signal generator; the dye being in communication with the non-transparent layer and changing its color/providing a signal as the second material is exposed to fluids and begins to dissipate).
Edvardensen further discloses a signal generator comprising a sensor (Paragraphs 21, 22, and 44 indicate a color signal generator which senses fluid; Paragraph 9 also refers to another application having electronic sensors).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781